Citation Nr: 1028234	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  
Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran's August 2006 substantive appeal contains some 
ambiguity.  While he noted that the Veteran wished to appeal all 
of the issues listed in the August 2006 statement of the case 
(SOC), he also stated that he wished to appeal only the claims 
for entitlement to service connection for tinnitus, residuals of 
a left ankle fracture, and posttraumatic stress disorder (PTSD).  
The Veteran's desire to limit his appeal to the denial of service 
connection for tinnitus, residuals of a left ankle fracture, and 
PTSD was clarified in a February 2009 Informal Hearing 
Presentation listing only these three issues as currently on 
appeal.

In March 2009, the Board remanded the Veteran's claims.  In a 
March 2010 rating decision, the RO granted the Veteran 
entitlement to service connection for PTSD, assigning a 30 
percent disability rating, effective February 24, 2005, as well 
as entitlement to service connection for a left ankle disability 
and assigned a 10 percent disability rating, effective February 
24, 2005.  Because those decisions represent a full grant of 
benefits sought, those matters are no longer in appellate status 
and they will be discussed no further.

However, the agency of original jurisdiction (AOJ) continued the 
previous denial of the claim in a March 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate review.


FINDING OF FACT

The competent and credible evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus.  
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in March 2009, the Board remanded this claim 
and ordered the AOJ to obtain all pertinent VA treatment records 
and associate them with the Veteran's claims folder.  The 
Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, treatment records 
from the VA Medical Center and Outpatient Clinics in Kansas City, 
Missouri were obtained and associated with the Veteran's claims 
folder.  The Veteran's tinnitus claim was readjudicated via the 
March 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in March 2005, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2006.  
Although the March 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claim in the March 2010 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
statements from the Veteran's wife, photographs, an Internet 
report, service treatment records, as well as VA and private 
treatment records.  

The Veteran was afforded a VA audiological examination in August 
2005.  The examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that the August 2005 VA 
examiner did not specifically state whether she reviewed the 
Veteran's claims folder.  However, such did not have an adverse 
effect on the adequacy of the examination.  Notably, as 
previously indicated, the examiner fully considered the Veteran's 
complaints, to include his complaints of periodic ringing in his 
ears.  The audiologist obtained a medical history from the 
Veteran including his in-service noise exposure as well as post 
service occupational noise exposure with adequate hearing 
protection.  An audiological examination was then performed that 
addressed all the relevant rating criteria.  Further, in 
rendering her opinion, the VA examiner noted a review of the 
Veteran's service treatment records specifically referencing 
audiological findings at service entry and service separation.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative, who submitted a brief to the Board on his 
behalf in June 2010.  In his August 2006 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996). Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to questions 
of whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his military service.  See, 
e.g., the Veteran's notice of disagreement dated in September 
2005.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with tinnitus, as is evidenced by a report of 
the August 2005 VA audiological examination.  Hickson element (1) 
is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of tinnitus.  Audiological testing 
conducted upon the Veteran's separation from service in March 
1970 revealed no complaints or treatment for tinnitus.  The first 
documented complaint of tinnitus was the Veteran's initial claim 
for benefits.  See Veteran's Form 21-526 dated February 2005.
  
With respect to in-service injury, the Veteran's personnel 
records confirm that his Military Occupational Specialty (MOS) 
was cannoneer, which indicates that he was likely to have had 
extensive exposure to noise in service.  His personnel records 
also confirm that he was stationed in Vietnam with the First 
Battalion, 82nd Artillery.  Further, the Board observes that the 
Veteran witnessed his buddy, a private first class, run over a 
mine and burn to death.  Exposure to acoustic trauma is 
established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed tinnitus is unrelated to his in-service noise 
exposure.  The only competent and credible opinion of record 
concerning the issue of medical nexus is the report of the August 
2005 VA examiner.  Specifically, the VA examiner concluded, 
"Considering all the evidence it is not as likely as not 
tinnitus resulted from acoustic trauma during military service."
  
The examiner's rationale for her conclusion was based on the 
Veteran's report of the onset of his tinnitus, which was in 1995 
and her clinical finding that the Veteran's tinnitus was not 
considered abnormal.  Further, the VA examiner considered the 
Veteran's service treatment records.  Notably, although the 
service treatment records supported acoustic trauma, the VA 
examiner stated that they also documented normal auditory 
thresholds at entrance and separation.  

The August 2005 VA audiological examination report appears to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the August 2005 VA examiner's opinion appears to be 
consistent with the Veteran's medical history, which is absent 
any symptomatology of tinnitus for several years after service, 
and his report of an onset of symptoms in 10 years prior to the 
examination.   

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including ringing in 
his ears), has presented no clinical evidence of a nexus between 
his tinnitus and his military service.   The Board finds that the 
Veteran as a lay person is not competent to associate any of his 
claimed symptoms to acoustic trauma during service.  That is, the 
Veteran is not competent to opinion on matters such as the 
etiology of his current tinnitus.  Such opinion requires specific 
medical training and is beyond the competency of the Veteran or 
any other lay person.  In the absence of evidence indicating that 
the Veteran has the medical training to render medical opinions, 
the Board must find that his contention with regard to a medical 
nexus between his tinnitus and his military service to be of no 
probative value.  See also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning events 
in service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well 
as Libertine, Gregory and Kessel, all supra.  Moreover, as noted 
immediately above, the VA examiner's opinion is consistent with 
the objective medical evidence of record or, specifically, the 
lack of tinnitus symptomatology for decades after separation from 
service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had tinnitus continually since service.  
Further, his wife submitted a statement dated in May 2009 
documenting impaired hearing since his military service in 
Vietnam.  However, the first postservice evidence of complaint 
of, or treatment for, tinnitus is dated in February 2005, when 
the Veteran filed his claim for VA benefits.  This was more than 
thirty years after the Veteran left service in March 1970.  
Furthermore, his recent assertion of an onset of symptoms in 
service is directly in conflict with the history provided during 
his 2005 compensation and pension examination.  

While the Veteran is competent to report ringing in his ears over 
the years since service, the Board notes that tinnitus was not 
reported at the time of his service discharge and his reported 
history at the time of the August 2005 examination places the 
onset of symptoms in approximately 1995, decades after service 
separation.  The Board finds that his and his wife's current 
statements regarding a continuity of tinnitus since service are 
not credible.  His March 1970 separation examination from service 
contradicts any current assertion that his current tinnitus was 
manifested during service.  There is no competent medical 
evidence that the Veteran complained of or was treated for 
tinnitus for many years after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  Finally, the Veteran has submitted 
conflicting reports of the onset of symptomatology.  Prior to the 
denial of his claim, he reported a history of symptoms dating to 
approximately the middle part of the 1990s.  It was only after 
the denial of his claim in the August 2005 rating decision, that 
the Veteran and his wife reported a history of symptoms since 
service.  The Board accordingly places no probative value on the 
assertions of the Veteran and his wife that there has been a 
continuity of symptomatology dating to service.  Therefore, 
continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.




ORDER

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


